Mailed:										
In re application of							:
Hamm		
									:	DECISION ON
Serial No. 16/402,328							:	PETITION

Filed:	May 3, 2019							:
For: CERAMIC COLOURS

This is a decision on the Petition under 37 CFR 1.181 filed on August 26, 2021 to request a new office action, which addresses all issues to advance prosecution.

On August 13, 2021, a final Office Action was issued making new prior art rejections
over newly cited prior art. Applicant asserts that numerous claims however were not substantively examined at all, and some were examined in part only, where certain claim recited elements were not addressed in the rejection.

Applicant cites independent claim 12 as an example.  A part of claim 12 states:

…..at least one effect pigment based on flake-form substrates and/or uncoated flake-form substrates with a refractive index R.L > 1.5….

The claim was examined to the extent it discloses uncoated flake-form substrates. 

Claims 17, 18, 19, 24, 2, 3, 6, 7, 10 and 11 were not substantively examined, yet each of these claims clearly and explicitly requires the presence of effect pigments. The Office Action relied on effect pigments being only an option in claim 12.


MPEP 2143.03    All Claim Limitations Must Be Considered 
"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Examiners must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 MPEP § 2111 et seq. It is this subject matter that must be examined. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Before final rejection is in order, a clear issue should be developed between the examiner and applicant. While applicant does not have the right to amend as often as the Examiner presents new references or reasons for rejection, examiners should not make hasty and ill-considered final rejections. The Applicant who is seeking to define his or her invention in claims that will give him or her the patent protection to which he or she is justly entitled should receive the cooperation of the Examiner to that end, and not be prematurely cut off in the prosecution of his or her application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Examiner should never lose sight of the fact that in every case the Applicant is entitled to a full and fair hearing, and that a clear issue between Applicant and Examiner should be developed, if possible, before appeal.  

DECISION

The petition is GRANTED.   
A review of the record indicates that Applicants concurrently with filing of the petition also submitted an amendment and arguments in response to the Final rejection. Applicants are requesting withdrawal of the previous Office Action and the issuance of a new complete action.  
The finality of the office action of 8/13/21 is withdrawn. Applicant’s reply of 8/16/21 will be entered as a response to the 8/13/21 office action and forwarded to the Examiner for consideration.


The Examiner is directed to issue a new complete office action that addresses the merits of all the claims and all the elements of the claims. 







Under 37 CFR 41.31(a)(1), an applicant for a patent dissatisfied with the primary examiner’s decision in the second or subsequent rejection of the applicant's claims may appeal to the Board for review of the examiner’s rejection by filing a notice of appeal and the required fee set forth in 37 CFR 41.20(b)(1)  within the time period provided under 37 CFR 1.134  and 1.136. 





/Keith D. Hendricks/                                                                                                                                                                                          ___________      
Keith D. Hendricks, 
Acting Director, Technology Center 1700
Chemical and Materials Engineering

wk

MILLEN, WHITE, ZELANO & BRANIGAN, P.C.2200 CLARENDON BLVD.SUITE 1400ARLINGTON VA 22201